Name: 98/66/EC: Commission Decision of 9 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in Finland (Only the Finnish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  food technology;  economic policy;  Europe
 Date Published: 1998-01-21

 Avis juridique important|31998D006698/66/EC: Commission Decision of 9 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in Finland (Only the Finnish text is authentic) Official Journal L 016 , 21/01/1998 P. 0049 - 0049COMMISSION DECISION of 9 December 1997 on financial contributions from the Community for the eradication of Newcastle disease in Finland (Only the Finnish text is authentic) (98/66/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2) and in particular Articles 3 (3) and 4 (2) thereof,Whereas outbreaks of Newcastle disease occurred in Finland in 1996; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the Finnish authorities;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Finland may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1996. The financial contribution from the Community shall be:- 50 % of the costs incurred by Finland in compensating the owner for the slaughter, destruction of poultry and poultry products as appropriate,- 50 % of the costs incurred by Finland for the cleaning and disinfection of holdings and equipment,- 50 % of the costs incurred by Finland in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2The Community financial contribution shall be granted after the supporting documents have been submitted and unter the condition that Community veterinary legislation has been respected.Article 3Finland shall forward the supporting documents referred to in Article 2 not later than six months after the notification of this Decision.Article 4This Decision is addressed to the Republic of Finland.Done at Brussels, 9 December 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.